FILED
                             NOT FOR PUBLICATION                            AUG 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SALVADOR GARCIA-TORRES,                          No. 08-71932

               Petitioner,                       Agency No. A098-952-250

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 10, 2010 **

Before:        O’SCANNLAIN, HAWKINS, and IKUTA, Circuit Judges.

       Salvador Garcia-Torres, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for

cancellation of removal. We dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         We lack jurisdiction over the agency’s discretionary determination that

Garcia-Torres failed to show exceptional and extremely unusual hardship to a

qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005).

         Garcia-Torres’ contention that the agency deprived him of due process by

misapplying the law to the facts of his case does not state a colorable due process

claim. See id.

         We lack jurisdiction to review Garcia-Torres’ contentions regarding asylum

and additional grounds of hardship not considered by the agency because he failed

to raise those arguments before the BIA. See Barron v. Ashcroft, 358 F.3d 674,

678 (9th Cir. 2004).

         PETITION FOR REVIEW DISMISSED.




                                            2                                  08-71932